COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Humphreys and Kelsey
Argued at Richmond, Virginia


NELSON RAY LAMB, JR.
                                         MEMORANDUM OPINION* BY
v.   Record No. 1262-02-2                JUDGE D. ARTHUR KELSEY
                                             APRIL 29, 2003
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                    William R. Shelton, Judge

          C. David Whaley (Morchower, Luxton & Whaley,
          on brief), for appellant.

          Amy L. Marshall, Assistant Attorney General
          (Jerry W. Kilgore, Attorney General, on
          brief), for appellee.


     Nelson Ray Lamb, Jr., challenges the sufficiency of the

evidence for his conviction under Code § 18.2-154 for throwing a

missile at an occupied vehicle.   He also argues that the trial

court erroneously sentenced him for intentional vandalism (a

Class 1 misdemeanor under Code § 18.2-137(B)) on a charge for

unlawful vandalism (a Class 3 misdemeanor under Code

§ 18.2-137(A)).   Finding these arguments without merit, we

affirm the trial court.




____________________
     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
                                  I.

     On appeal, we review the evidence "in the light most

favorable to the Commonwealth."     Morrisette v. Commonwealth, 264

Va. 386, 389, 569 S.E.2d 47, 50 (2002).    That principle requires

us to "discard the evidence of the accused in conflict with that

of the Commonwealth, and regard as true all the credible

evidence favorable to the Commonwealth and all fair inferences

that may be drawn therefrom."     Holsapple v. Commonwealth, 39

Va. App. 522, 528, 574 S.E.2d 756, 758-59 (2003) (en banc)

(citation omitted); see also Wactor v. Commonwealth, 38 Va. App.

375, 380, 564 S.E.2d 160, 162 (2002).

     Nelson Ray Lamb, Jr., and Lisa Michelle Hood lived together

in March 2001.   Hood had two children from a prior relationship,

ages 11 and 9, and one child with Lamb, age 3.    The couple

cohabited in a home that they leased from Hood's mother.

     On March 23, 2001, Hood decided to go to the store and

called Lamb on his cell phone to let him know her intentions.

Lamb, who happened to be in the front yard of their residence at

the time, told Hood to take all three children with her.    By his

demeanor, Lamb appeared to Hood to be intoxicated.    Hood took

the three children outside and put them in a van.    She placed

her three-year-old child in the back seat of the van.    As she

did so, she saw Lamb and another man, Mike Creighton, "sitting

out in the yard, drinking by [Creighton's] car."    Hood got in


                                - 2 -
the van and "got ready to back up" when she noticed Lamb

"standing behind the van."    She placed the van in park and was

about to exit the van when her "11-year-old son said, Watch

out."    Still in the van with the children, Hood turned around

and saw Lamb "throwing rocks at the back window."    The rocks

"busted the back window" of the van.     Hood jumped out and ran to

the back of the van saying, "Ray-Ray, stop it, the baby is in

the truck."    Hood then removed the children from the van, went

inside the house, and called the police.

        After the incident with the van, Hood and Lamb had an "'on

and off' relationship" during which Lamb "lived with her at

times and at others Hood prohibited the defendant from residing

at the home with her and the children."    On August 28, 2001,

during a period when Lamb was not living in the home, Hood left

the children with Kimberly Smith, who baby-sat the children in

the home while Hood went to the store.    Smith was in the living

room with the youngest child when she heard what sounded like

breaking glass coming from the direction of the front door.

Lamb appeared in the living room, went straight to the youngest

child (his natural son) and said, "Daddy's here, you're coming

with me."    He picked up the child and departed.   Photographs

introduced at trial revealed that the front door frame had been

broken through by force.

        At Hood's request, a magistrate issued two arrest warrants

against Lamb.    The first charged him with throwing a "missile at

                                 - 3 -
or against an occupied motor vehicle" in violation of Code

§ 18.2-154 (a felony), while the second charged him with

vandalism in violation of Code § 18.2-137 (a misdemeanor).

     The misdemeanor vandalism charge went to trial in the

juvenile and domestic relations district court.    The court found

Lamb "guilty as charged" and issued an active thirty-day jail

sentence.   Seeking a de novo trial in circuit court, Lamb

appealed.   The district court also certified the felony charge

to the grand jury, which later returned an indictment.

     At a bench trial in circuit court, the trial court

convicted Lamb of both charges.    After reviewing a presentence

report, the court issued a five-year prison term (all suspended)

for the felony and a twelve-month jail term (all but thirty days

suspended) for the misdemeanor.    At no time in the trial court

did Lamb object to any alleged inconsistency between his

misdemeanor arrest warrant and the sentence issued on that

charge.

                                  II.
                                  A.

     Lamb contends that the evidence was insufficient to sustain

a conviction under Code § 18.2-154.     That statute provides:

            Any person who maliciously shoots at, or
            maliciously throws any missile at or
            against, any train or cars on any railroad
            or other transportation company or any
            vessel or other watercraft, or any motor
            vehicle or other vehicles when occupied by


                                - 4 -
          one or more persons, whereby the life of any
          person on such train, car, vessel, or other
          watercraft, or in such motor vehicle or
          other vehicle, may be put in peril, shall be
          guilty of a Class 4 felony.

The facts of this case, Lamb argues, "did not establish beyond a

reasonable doubt that the life of any person in the van . . .

may have been put in peril."    We disagree.

     Virginia appellate courts "presume the judgment of the

trial court to be correct" and reverse on sufficiency grounds

only if the trial court's decision is "plainly wrong or without

evidence to support it."     Wright v. Commonwealth, 39 Va. App.

698, 703, 576 S.E.2d 242, 244 (2003) (citations omitted); see

also McGee v. Commonwealth, 25 Va. App. 193, 197-98, 487 S.E.2d

259, 261 (1997) (en banc).

     When faced with a challenge to the sufficiency of the

evidence, a reviewing court does not "ask itself whether it

believes that the evidence at the trial established guilt beyond

a reasonable doubt."   Jackson v. Virginia, 443 U.S. 307, 318-19

(1979) (emphasis in original and citation omitted).    Rather,

"the relevant question is whether, after viewing the evidence in

the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime

beyond a reasonable doubt."     Id. at 319.

     Under this standard, the evidence supports the trial

court's finding that Lamb violated Code § 18.2-154.    A violation

of this code section occurs whenever the lives of persons in the

                                 - 5 -
vehicle "may be put in peril."      Code § 18.2-154 (emphasis

added).   As Hood testified, Lamb deliberately threw rocks with

sufficient force to break out the rear window of the van.

Photographs admitted into evidence reveal a gaping hole, almost

two feet in diameter, in the van's left rear window.      Given the

size of the hole and the throwing velocity necessary to produce

it, a rational fact finder could infer that the rocks penetrated

the passenger compartment with sufficient violence to spray both

rocks and glass in the direction of the three-year-old child in

the back seat.

     Lamb claims the trial court's conclusion rests on a

speculative "presumption."   On the contrary, it is a rational

inference well within the fact finder's discretion either to

accept or reject.   Inferences are among the "elemental

ingredients of the fact finding process."       Carfagno v.

Commonwealth, 39 Va. App. 718, 727, 576 S.E.2d 765, 769 (2003)

(citations omitted).   If reasonable, inferences permit a fact

finder "to conclude the existence of one fact from the proof of

one or more other facts."    Id.    Given the evidence before the

trial court and the reasonable inferences deducible from it, we

reject Lamb's assertion that the risk of harm created by his

conduct did not satisfy the statutory peril requirement of

§ 18.2-154 as a matter of law.       Cf. Kirby v. Commonwealth, 264

Va. 440, 445, 570 S.E.2d 832, 835 (2002) (shooting near, but not

necessarily at, intended victim satisfies the analogous "may be

                                   - 6 -
put in peril" standard of Code § 18.2-279, which governs

discharging a firearm at an occupied dwelling); Dowdy v.

Commonwealth, 220 Va. 114, 117, 255 S.E.2d 506, 508 (1979)

(Peril standard of Code § 18.2-279 does not require the

prosecution to prove that "human life was, in fact,

endangered."); Strickland v. Commonwealth, 16 Va. App. 180, 182,

428 S.E.2d 507, 508 (1993) (shooting a firearm into the ceiling

of occupied room created the "possibility" of ricochet, thereby

satisfying peril requirement of Code § 18.2-279).

                                  B.

     Lamb also contests the vandalism conviction, arguing that

the trial court improperly sentenced him under Code

§ 18.2-137(B) for intentional vandalism, a Class 1 misdemeanor,

instead of § 18.2-137(A) for unlawful vandalism, a Class 3

misdemeanor.   The arrest warrant, Lamb argues, did not charge

him with a Class 1 misdemeanor.    We disagree.

     Under Rule 3A:4, an arrest warrant must describe the

offense charged.    Greenwalt v. Commonwealth, 224 Va. 498, 501,

297 S.E.2d 709, 710 (1982).   "This description must comply with

Rule 3A:7(a), which deals with the description of the charge

that must be contained in an indictment."    Id. at 501, 297

S.E.2d at 710-11.   An indictment must "give an accused notice of

the nature and character of the offense."    Id. (citing Wilder v.

Commonwealth, 217 Va. 145, 225 S.E.2d 411 (1976)).    "The same,


                                - 7 -
therefore, is true of warrants."    Id.; see also Williams v.

Commonwealth, 5 Va. App. 514, 516, 365 S.E.2d 340, 341 (1988)

(same principles govern a summons).

     Notice ensures that the accused "can adequately prepare to

defend against his accuser."   King v. Commonwealth, 40 Va. App.

___, 2003 Va. App. LEXIS 61, at *6 (2003) (citations omitted).

Mere "matters of form," however, do not require reversal "where

no injury could have resulted therefrom to the accused."     Id.;

see also Boggs v. Commonwealth, 229 Va. 501, 519, 331 S.E.2d

407, 420 (1985) (A written charge "need not be drafted in the

exact words of the applicable statute so long as the accused is

given notice of the nature and character of the offense

charged.").

     In this case, the arrest warrant served on Lamb was a

standard, preprinted form.   In bold capital letters, it

identified itself in this manner:
              ____________________________________

                  Commonwealth of Virginia
                     WARRANT OF ARREST
                          1
                  CLASS _____ MISDEMEANOR
              ___________________________________


The narrative portion of the warrant included preprinted

language and blanks for the magistrate to insert the date of the

offense, the relevant statutory provision, and a brief




                               - 8 -
description of the charge.   This portion of Lamb's warrant, with

the inserted portions in bold, stated:

        TO ANY AUTHORIZED OFFICER:

        You are hereby commanded in the name of the
        Commonwealth of Virginia forthwith to arrest and
        bring the Accused before this Court to answer
        the charge that the Accused, within this city or
        county, on or about      08/28/2001_   _ did
        unlawfully in violation of Section   18.2-137 ,
        Code of Virginia: ____________________________
        destroy, deface, or damage property belonging to
        Lisa Michelle Hood (Child in Common), with the
        value of, or damage to, such property being less
        than $1,000.00.

As Lamb points out, the preprinted language included the word

"unlawfully" before identifying the statute allegedly violated.

He also correctly notes that the inserted language did not

include the adverb "intentionally" before the phrase "destroy,

deface, or damage property."   Several other facts, however,

confirm that the arrest warrant sufficiently notified Lamb that

he had been charged with the Class 1 misdemeanor of intentional

vandalism.

     First, the title of the arrest warrant prominently

identified the charge as a Class 1 misdemeanor.    The magistrate

underscored this point by stating on the face of the warrant:

"Execution by summons not permitted."    Had Lamb been charged

under § 18.2-137(A), a Class 3 misdemeanor requiring the use of

a summons, the officers would have had no authority to take him

into custody on an arrest warrant.     See Code § 19.2-74(A)(2);

Farrow v. Commonwealth, 31 Va. App. 517, 521, 525 S.E.2d 11, 13

                               - 9 -
(2000) (Officer "was authorized by Code § 19.2-74(A)(2) only to

issue defendant a summons for a Class 3 misdemeanor.").

     Second, the juvenile and domestic relations district court

imposed an active jail term —— a sentence that would be

authorized for a Class 1, but not a Class 3, misdemeanor.     See

Code § 18.2-11(c) ($500 fine maximum punishment for Class 3

misdemeanor).   When he appeared for trial de novo in circuit

court, therefore, Lamb had ample notice of the nature of the

Class 1 misdemeanor charge against him.

     Third, in the context of the preprinted form used for all

misdemeanors, the "unlawfully" adverb simply identifies what

follows as a charge of illegality.     This boilerplate language,

given the other information on the warrant, does not limit the

scope of the specific charge or alter the elements of the

offense.

     Fourth, in the narrative portion describing the specific

offense, the magistrate inserted language that qualified the

charge by specifying "the value of, or damage to, such property

being less than $1,000.00."   The magistrate drew this language

from Code § 18.2-137(B)(i).   This qualification has no relevance

to subsection (A) and could be read only to confirm the nature

of the charge as a Class 1 misdemeanor for intentional vandalism

under subsection (B).

     Finally, an ambiguity in a charging document, if it falls

short of rendering the charge void or prejudicially misleading,

                              - 10 -
must be addressed by a pretrial motion under Rule 3A:9(b)(1)

pointing out the defect in the "written charge" upon which the

accused is to be tried.   See Harris v. Commonwealth, 39 Va. App.

670, 674, 576 S.E.2d 228, 230 (2003) (en banc).   Cf. Livingston

v. Commonwealth, 184 Va. 830, 840, 36 S.E.2d 561, 566 (1946)

("If the accused was not satisfied with the indictment he should

have demurred or called for a bill of particulars at the proper

time.").   Having failed to file such a motion and, indeed,

having not raised the issue at all, Lamb waived any challenge to

the warrant's alleged ambiguity.   See Rules 3A:9(b)(1) and

5A:18.

     In sum, we hold that the arrest warrant sufficiently

notified Lamb that he faced a Class 1 misdemeanor charge of

intentional vandalism and did not prejudicially mislead him into

believing he faced a Class 3 misdemeanor charge of unlawful

vandalism.   Lamb's failure to object to the active jail

sentence, either at the district court or the circuit court

level, confirms that Lamb understood the nature and character of

the charge against him.

                               III.

     The trial judge did not err in finding that Lamb violated

Code § 18.2-154 by hurling rocks at an occupied van.   Nor did

the trial court err by sentencing Lamb on a conviction for




                              - 11 -
intentional vandalism, a Class 1 misdemeanor.   We thus affirm

Lamb's convictions.

                                                        Affirmed.




                             - 12 -